MEMORANDUM **
The court has reviewed respondent’s motion to dismiss or in the alternative for summary disposition, and petitioner’s opposition thereto. The motion to dismiss for lack of jurisdiction is denied. The motion for summary disposition is granted because the questions raised by this petition for review are so insubstantial as not to require further argument. See United States v. Hooton, 693 F.2d 857, 858 (9th Cir.1982) (per curiam). Accordingly, this petition for review is denied.
All other pending motions are denied as moot.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.